Filed 12/6/13 Schneider v. Superior Court CA4/3




                        NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


WILLIAM SCHNEIDER,

     Petitioner,

                   v.                                                  G046895

THE SUPERIOR COURT OF ORANGE                                           (Super. Ct. No. M8776)
COUNTY,
                                                                       OPINION
     Respondent;

THE PEOPLE,

     Real Party in Interest.



                   Original proceedings; petition for a writ of mandate/prohibition to
challenge an order of the Superior Court of Orange County, David A. Hoffer, Judge.
Petition denied.
                   Frank Ospino, Public Defender, Jean Wilkinson, Chief Deputy Public
Defender, Sharon Petrosino and Mark S. Brown, Assistant Public Defenders, for
Petitioner.
              No appearance for Respondent.
              Tony Rackauckas, District Attorney, and Elizabeth Molfetta, Deputy
District Attorney, for Real Party in Interest.
                                   *             *         *
                                       INTRODUCTION
              William Schneider is the subject of a commitment petition filed pursuant to
the Sexually Violent Predator Act, Welfare and Institutions Code section 6600 et seq.
         1
(SVPA). The respondent court found, pursuant to section 6602, probable cause existed
to believe Schneider met the criteria for commitment as a sexually violent predator. By
this petition for writ of mandate or prohibition, Schneider challenges the respondent
court’s decision to receive in evidence at the probable cause hearing two evaluation
reports prepared by psychologists appointed to evaluate him pursuant to section 6601.
For reasons we will explain, we deny the petition.

                       OVERVIEW OF THE SVPA SCREENING AND
                              EVALUATION PROCESS
              The SVPA provides for involuntary civil commitment of an offender
immediately upon conclusion of his or her prison term if the offender is found to be a
sexually violent predator. (Reilly v. Superior Court (2013) 57 Cal. 4th 641, 646 (Reilly);
People v. Yartz (2005) 37 Cal. 4th 529, 534.) A sexually violent predator is defined as “a
person who has been convicted of a sexually violent offense against one or more victims
and who has a diagnosed mental disorder that makes the person a danger to the health and
safety of others in that it is likely that he or she will engage in sexually violent criminal
behavior.” (§ 6600, subd. (a)(1).) A “diagnosed mental disorder” is defined to include “a
congenital or acquired condition affecting the emotional or volitional capacity that


 1
   Further code references are to the Welfare and Institutions Code unless otherwise
indicated.

                                                 2
predisposes the person to the commission of criminal sexual acts in a degree constituting
the person a menace to the health and safety of others.” (§ 6600, subd. (c).)
              The procedure for commitment under the SVPA begins with an initial
screen in which the Secretary of California’s Department of Corrections and
Rehabilitation (CDCR) determines whether a person in CDCR custody might be a
sexually violent predator. (§ 6601, subd. (a)(1).) If the secretary determines the person
might be a sexually violent predator, the secretary refers that person to the next level
evaluation. (Ibid.)
              After the secretary’s referral, the person is screened by the CDCR and the
Board of Parole Hearings in accordance with “a structured screening instrument”
developed and updated by the State Department of State Hospitals (SDSH) in
consultation with the CDCR. (§ 6601, subd. (b).) “If as a result of this screening it is
determined that the person is likely to be a sexually violent predator, the [CDCR] shall
refer the person to the [SDSH] for a full evaluation of whether the person meets the
criteria in Section 6600.” (Ibid.)
              The procedures for a full evaluation are set forth in section 6601,
subdivision (c) (section 6601(c)) and section 6601, subdivisions (d) through (i). Under
section 6601(c) and section 6601, subdivision (d), the person is evaluated by two
practicing psychiatrists or psychologists, or by one of each profession. The evaluations
must be conducted “in accordance with a standardized assessment protocol, developed
and updated by the [SDSH], to determine whether the person is a sexually violent
predator as defined in this article.” (§ 6601(c).) If both evaluators find the person “has a
diagnosed mental disorder so that he or she is likely to engage in acts of sexual violence
without appropriate treatment and custody,” then the SDSH forwards a request to file a
petition for commitment to the county of the person’s last conviction. (§ 6601,
subd. (d).) If the county’s designated counsel concurs with the recommendation, then
counsel files a petition for commitment in the superior court. (§ 6601, subd. (i).)

                                              3
              If one of the two professionals performing the evaluation does not conclude
the person meets the criteria for commitment as a sexually violent predator, and the other
concludes the person does meet those criteria, then the SDSH “shall arrange for further
examination of the person by two independent professionals selected in accordance with
subdivision (g).” (§ 6601, subd. (e).) If an evaluation by two independent professionals
is conducted, a petition for commitment may be filed only if both concur the person
meets the criteria for commitment as a sexually violent predator. (§ 6601, subd. (f).)
              Upon filing of the SVPA commitment petition, the superior court must
review the petition and determine “whether the petition states or contains sufficient facts
that, if true, would constitute probable cause to believe that the individual named in the
petition is likely to engage in sexually violent predatory criminal behavior upon his or her
release.” (§ 6601.5.) If the court determines the petition on its face supports a finding of
probable cause, then it must order the person named in the petition to be kept in a secure
facility until a probable cause hearing under section 6602 is conducted. (§ 6601.5.) The
probable cause hearing must be conducted within 10 calendar days of the issuance of the
order finding the petition would support a finding of probable cause. (Ibid.)
              The purpose of the probable cause hearing is to determine whether “there is
probable cause to believe that the individual named in the petition is likely to engage in
sexually violent predatory criminal behavior upon his or her release.” (§ 6602, subd. (a).)
If the court finds probable cause, it orders a trial to determine whether the person is a
sexually violent predator under section 6600. (§ 6602, subd. (a).) The person named in
the petition must remain in a secure facility between the time probable cause is found and
the time trial is completed. (Ibid.)


                   ALLEGATIONS OF THE PETITION AND THE RETURN
              In September 1999, the Orange County District Attorney filed a petition for
commitment under the SVPA alleging Schneider was a sexually violent predator as

                                              4
defined in section 6600. Attached to the SVPA commitment petition were two evaluation
reports of Schneider; one report was prepared by Dawn Starr, Ph.D., and the other was
prepared by Kent W. Franks, Ph.D. In September 1999, a judge reviewed the petition
and found it stated sufficient facts which, if true, would constitute probable cause to
believe Schneider was likely to engage in sexually violent predatory criminal behavior on
his release. As a consequence, Schneider was ordered to be detained, pursuant to
section 6601.5, in a secure facility until the probable cause hearing.
               Dr. Starr conducted updated evaluations of Schneider in 2001, 2003, 2005,
2006, and 2009. Nancy Rueschenberg, Ph.D., conducted an evaluation of Schneider in
2005 and updated evaluations in 2006 and 2009.
               In August 2009, Judge Luis A. Rodriguez found, pursuant to section 6602,
probable cause existed to believe Schneider met the criteria for commitment as a sexually
violent predator. Judge Rodriguez ordered that Schneider be detained in a secure facility
until trial.
               In August 2008, the Office of Administrative Law (OAL) issued 2008 OAL
Determination No. 19, in which the OAL determined the 2007 version of the SDSH’s
Clinical Evaluator Handbook and Standardized Assessment Protocol (Aug. 2007)
(2007 SAP) used for SVPA evaluations amounted to an “underground regulation”
because portions of the assessment protocol, though regulatory in nature, had not been
adopted pursuant to Government Code section 11340.5, part of the Administrative
Procedure Act (APA; Gov. Code, § 11340 et seq.). (2008 OAL Determination No. 19
(Aug. 15, 2008) p. 3, available at  [as of Dec. 6, 2013]; see Reilly, supra, 57
Cal.4th at p. 649.) In In re Ronje (2009) 179 Cal. App. 4th 509, 516-517 (Ronje),
disapproved in Reilly, supra, 57 Cal. 4th 641, we agreed with the OAL and likewise
concluded the 2007 SAP was invalid as an underground regulation. In 2009, the SDSH
issued the 2009 version of its Standardized Assessment Protocol for Sexually Violent

                                              5
Predator Evaluations (Feb. 2009) (2009 SAP) as the new standardized assessment
protocol for SVPA evaluations. In February 2009, the OAL took emergency regulatory
action to adopt part of the 2009 SAP. In September 2009, the OAL made permanent the
emergency regulatory action.
                                                                                2
              In response to Ronje, in November 2010, Judge James P. Marion ordered
new evaluations of Schneider, pursuant to section 6601, using a valid standardized
assessment protocol and ordered a new probable cause hearing based on the new
evaluations. In compliance with the court’s order, the SDSH reassigned Dr. Starr and
Dr. Rueschenberg to evaluate Schneider. In a report dated April 11, 2011, Dr. Starr
concluded Schneider met the criteria for commitment as a sexually violent predator. In a
report dated April 28, 2011, Dr. Rueschenberg also concluded Schneider met those
criteria.
              A probable cause hearing was conducted over several days in January and
March 2012 before the respondent court. Dr. Starr and Dr. Rueschenberg testified at the
probable cause hearing, and their 2011 evaluation reports were received in evidence.
              At the outset of the probable cause hearing, Schneider presented a motion
in limine to exclude “any” evaluation reports prepared by Dr. Starr and
Dr. Rueschenberg. Schneider argued their 2011 evaluations of him were invalid because
they were conducted in accordance with the 2009 SAP, which, he argued, is not a valid
standardized assessment protocol under the SVPA and had not been promulgated as a
regulation. In support of his motion, Schneider submitted declarations from two
psychologists (Richard Wollert, Ph.D., and Robert L. Halon, Ph.D.), both of whom
expressed the opinion that the 2009 SAP is not a “standardized assessment protocol,” as
that term is understood in the “scientific and psychological community.” In opposition,
the district attorney submitted a copy of a declaration, dated April 23, 2010, from Amy
 2
    We recognize and join in the public defender’s respect, expressed in the writ petition,
for our friend and colleague, the late Judge Marion.

                                             6
Phenix, Ph.D., the psychologist who developed the SVPA standardized assessment
protocols. Dr. Phenix expressed the opinion the 2009 SAP “comports with the generally
accepted definition of a ‘standardized assessment protocol’” and “comprises a
‘standardized assessment protocol’ according to general acceptance in the field of
psychology.”
                 The respondent court issued a written ruling that denied Schneider’s motion
in limine. The court concluded the 2009 SAP “meets and exceeds the statutory criteria of
section 6601, subdivision (c)” and therefore is an actual standardized assessment
protocol. The court denied Schneider’s request to cross-examine Dr. Phenix because “the
court bases its ruling on its own independent review of the 2009 SAP.” The court also
concluded (1) section IV.D. of the 2009 SAP, which requires the evaluators to use certain
assessment tools, had been submitted to the OAL as an emergency regulation and
approved as a permanent regulation in September 2009 and (2) the rest of the 2009 SAP
consists of statements from the SVPA and case law and therefore did not require approval
as a regulation by the OAL.
                 On March 16, 2012, the respondent court granted the district attorney’s
motion to receive in evidence Dr. Starr’s April 2011 evaluation report and
Dr. Rueschenberg’s April 2011 evaluation report. The court then found, pursuant to
section 6602, probable cause existed to believe Schneider met the criteria for
commitment as a sexually violent predator.


                         HISTORY OF WRIT PETITION PROCEEDINGS
                 In May 2012, Schneider filed this petition for writ of mandate or
prohibition to challenge the respondent court’s order receiving in evidence the 2011
evaluation reports of Dr. Starr and Dr. Rueschenberg. We summarily denied Schneider’s
writ petition.



                                               7
              Schneider petitioned the California Supreme Court for review of our order
summarily denying his writ petition. He presented four issues for Supreme Court review,
one of which was whether Dr. Starr’s April 2011 evaluation report and
Dr. Rueschenberg’s April 2011 evaluation report were updated or new evaluations. The
Supreme Court granted the petition for review and transferred the matter back to us with
directions to vacate our order denying mandate and to issue an order directing the
respondent court to show cause why the relief requested in the petition for writ of
mandate or prohibition should not be granted. We complied with the Supreme Court’s
directions. The district attorney filed a return to Schneider’s petition for writ of mandate
or prohibition, to which Schneider filed a reply.
              After oral argument, we vacated submission to allow the parties to file
supplemental letter briefs addressing the impact of Reilly, supra, 57 Cal. 4th 641, on this
case. After receiving supplemental letter briefs from the district attorney and Schneider,
we resubmitted the matter.


                                        DISCUSSION
                                             I.

                      The Evaluators Conducted New Evaluations
                             as Then Required by Ronje.
              Schneider argues Dr. Starr’s April 2011 evaluation report and
Dr. Rueschenberg’s April 2011 evaluation report were updated rather than new
evaluations and, therefore, should not have been received in evidence at the probable
cause hearing. We disagree. Under Reilly, supra, 57 Cal. 4th 641, Schneider cannot
prevail even if this argument has merit.
              In Reilly, the Supreme Court concluded a court is not required to dismiss
SVPA commitment proceedings if the OAL determines the initial evaluations supporting
the SVPA commitment petition were conducted under a standardized assessment protocol


                                              8
that did not comply with the OAL’s procedural requirements. (Reilly, supra, 57 Cal.4th
at p. 646.) “Instead, an alleged sexually violent predator (SVP) must show that any fault
that did occur under the assessment protocol created a material error.” (Ibid.) “Absent
material error, ‘once a petition has been properly filed and the court has obtained
jurisdiction, the question of whether a person is a sexually violent predator should be left
to the trier of fact . . . .’” (Id. at p. 656.) Reilly disapproved Ronje, supra, 179
Cal. App. 4th 509, to the extent it required new evaluations using a valid standardized
assessment protocol without a showing of material error. (Reilly, supra, at pp. 655, 656.)
              In Rabuck v. Superior Court (Dec. 6, 2013, G046936) __ Cal.App.4th __,
__ [page 10] (Rabuck), we concluded that absent a showing of material error in using the
2007 SAP, whether evaluation reports prepared using the 2009 SAP constituted new or
updated ones would make no difference to their admissibility at the probable cause
hearing. Thus, “[a]bsent a showing of material error, the [initial] evaluations of
[Schneider] would be valid and would support filing the SVPA commitment petition, and
the 2011 evaluations properly could serve as either new or updated evaluations under
section 6603, subdivision (c)(1).” (Id. at p. __ [p. 10].) Schneider has not shown that use
of an invalid assessment protocol materially affected his initial evaluations. (See Reilly,
supra, 57 Cal.4th at p. 656.) Since evaluators concluded Schneider was a sexually
violent predator under both the 2009 SAP and the 2007 SAP, “it is clear that the 2007
protocol error did not materially affect the outcome of his probable cause hearing.”
(Ibid.)
              Schneider’s contention the evaluations were “updates” rather than “new”
has no merit even if it remains viable after Reilly. Ronje required new evaluations under
section 6601(c); that is, evaluations conducted as though no prior diagnosis had been
reached and no SVPA commitment petition had yet been filed. In contrast, updated
evaluations are permitted under section 6603, subdivision (c)(1), “[i]f the attorney



                                               9
petitioning for commitment under this article determines that updated evaluations are
necessary in order to properly present the case for commitment.”
              The evidence supported a finding that Dr. Starr’s April 2011 evaluation
report and Dr. Rueschenberg’s April 2011 evaluation report were new evaluations of
Schneider. At the probable cause hearing, Dr. Starr testified her 2011 evaluation was a
new evaluation. She explained that while an updated evaluation considers only what has
transpired since the prior evaluation, in preparing her April 2011 evaluation report, she
considered all of her prior evaluation reports and all of Schneider’s available prison and
medical records. At the probable cause hearing, Dr. Rueschenberg testified her 2011
evaluation was a “new evaluation” under section 6600.
              Our review of Dr. Starr’s 67-page April 2011 evaluation report and
Dr. Rueschenberg’s 43-page April 2011 evaluation report confirms to us they are new
evaluations under section 6601(c), not updated evaluations under
section 6603, subdivision (c). Dr. Starr’s April 2011 evaluation report states it is an
“initial sexually violent predator evaluation” (capitalization, boldface, & underscoring
omitted) and a “Ronje evaluation.” Dr. Rueschenberg’s April 2011 evaluation report
states, “[t]he purpose of this current evaluation is to complete a new evaluation per the
Ronje decision” and “[t]his evaluation replaces all previous reports by the undersigned
and includes information from the current interview and all previous interviews with Mr.
Schneider” (boldface omitted). Both Dr. Starr and Dr. Rueschenberg conducted clinical
interviews of Schneider in 2011 as part of the new evaluations. Both reports show that
Dr. Starr and Dr. Rueschenberg considered Schneider’s entire psychiatric, family,
criminal, and qualifying offense history, and reassessed all of the commitment criteria
and risk factors. Neither Dr. Starr nor Dr. Rueschenberg merely updated previous
diagnoses; rather, their reports demonstrate they both started anew in reaching the
conclusion Schneider met the criteria for commitment as a sexually violent predator.



                                             10
                                             II.
                        The Evaluators Followed the 2009 SAP.
              Schneider argues that Dr. Starr and Dr. Rueschenberg, though purporting to
use the 2009 SAP, in fact used the 2007 SAP in preparing their 2011 evaluations of him.
According to Schneider, the 2011 evaluation reports prepared by Dr. Starr and
Dr. Rueschenberg demonstrate they used the 2007 SAP because those reports include the
same headings, apply the same criteria, make the same findings, and use the same
diagnostic tools and risk factors, as those required by the 2007 SAP.
              Under Reilly, if Dr. Starr and Dr. Rueschenberg used the 2007 SAP in
preparing their 2011 evaluation reports of Schneider, any error would be harmless unless
he made a showing that use of the 2007 SAP resulted in material error. (Reilly, supra, 57
Cal.4th at p. 656 & fn. 5.) Neither in his writ petition nor his supplemental letter brief
addressing Reilly, did Schneider make such a showing. Schneider does not contend any
of the reports prepared by Dr. Starr and Dr. Rueschenberg, or any of their diagnoses and
conclusions, are inaccurate or otherwise invalid.
              Schneider argues Dr. Starr and Dr. Rueschenberg followed the 2007 SAP in
their 2011 evaluations “[s]ince each of the doctor’s reports contain[s] provisions required
by the 2007 SAP, and these same provisions are not required by or even mentioned in the
2009 SAP.” Dr. Starr’s and Dr. Rueschenberg’s 2011 evaluation reports did follow the
format, outline, and structure provided in the 2007 SAP and did include notice,
provisions, and findings required by that protocol. But the 2009 SAP does not prohibit
them from doing so and does not prescribe a particular format, outline, or structure for an
evaluation report. (Rabuck, supra, __ Cal.App.4th at p. __ [p. 12].) As Schneider argues,
Dr. Starr’s and Dr. Rueschenberg’s 2011 evaluation reports used the headings
“Identifying Data,” “Findings,” and “Conclusion” or “Conclusions” (boldface & some
capitalization omitted), which were provided by the 2007 SAP. In Rabuck, supra, __

                                             11
Cal.App.4th at page __ [page 12], we concluded, “those are logical and natural headings
for sections within an SVPA evaluation report.”
              As further proof that Dr. Starr and Dr. Rueschenberg did not follow the
2009 SAP, Schneider asserts they drafted their conclusions in a specific format required
                  3
by the 2007 SAP. Section IV.C. of the 2009 SAP, supra, at page 3, identifies the
question the evaluator must answer as “[d]oes the person being evaluated have a
diagnosed mental disorder so that he or she is likely to engage in acts of sexual violence
without appropriate treatment and custody?” The findings in Dr. Starr’s 2011 evaluation
report and Dr. Rueschenberg’s 2011 evaluation report track this question and answer it.
“Dr. [Starr] and Dr. [Rueschenberg] drafted their respective conclusions in a format that
is so obvious and logical that it cannot be said to be specific to the 2007 SAP.” (Rabuck,
supra, __ Cal.App.4th at p. __ [p. 13].)
              Schneider contends Dr. Starr and Dr. Rueschenberg followed the 2007 SAP
because they used procedures, diagnostic tests, and actuarial risk assessment tools
specifically required by that protocol. In Rabuck, supra, __ Cal.App.4th at page __
[pages 13-14], we rejected a similar argument. We explained that “[u]nlike the 2007
SAP, which provided detailed instructions on how to conduct a sexually violent predator
assessment and prepare an evaluation report, the 2009 SAP relies on each evaluator’s
exercise of ‘independent professional judgment in the course of performing SVP
[(sexually violent predator)] evaluations.’ [Citation.]” (Id. at p. __ [p. 13].) We
concluded that the evaluators’ decision to follow procedures and practices and to apply



 3
   Dr. Starr concluded: “Based on the above information, in my opinion, the patient,
Mr. Schneider, meets the criteria as a Sexually Violent Predator as described in
Section 6600(a) of the Welfare and Institutions Code.” Dr. Rueschenberg concluded:
“Based on the above information, it is this evaluator’s professional opinion that
Mr. William[] Schneider meets the criteria as a sexually violent predator as
described in Section 6600(a) of the Welfare and Institutions Code.”

                                             12
tests, instruments, and actuarial risk tools that were required by the 2007 SAP did not
mean they failed to use the 2009 SAP. (Id. at p. __ [p. 14].)
              Likewise, “the fact Dr. [Starr] and Dr. [Rueschenberg] decided to follow
procedures and practices and to apply tests, instruments, and actuarial risk tools that were
required by the 2007 SAP does not mean they failed to use the 2009 SAP.” (Rabuck,
supra, __Cal.App.4th at p. __ [p. 14].) In compliance with the 2009 SAP, Dr. Starr and
Dr. Rueschenberg explained in their respective 2011 evaluation reports how the tests,
instruments, and risk factors they used had gained professional recognition or acceptance
in the field of diagnosing, evaluating, or treating sexual offenders, how they were
applied, and why they were appropriate to Schneider.
              Schneider argues Dr. Starr and Dr. Rueschenberg used the 2007 SAP
because, at the beginning of their 2011 evaluation reports, each stated she provided
Schneider with a notice of evaluation as a sexually violent predator, presumably in the
form attached as appendix B to the 2007 SAP. We rejected the identical argument in
Rabuck, supra, __Cal.App.4th at page __ [page 14]. Schneider also argues that Dr. Starr
and Dr. Rueschenberg followed the 2007 SAP by including in their respective 2011
evaluation reports a statement, required by the 2007 SAP, on the question whether
Schneider’s future sexually violent acts and offenses would, or likely would, be predatory
in nature. “But the fact Dr. [Starr] and Dr. [Rueschenberg] answered a question
presented by the 2007 SAP does not lead to the conclusion they did not follow the 2009
SAP and meet its requirements.” (Rabuck, supra, __Cal.App.4th at p. __ [p. 15].)


                                            III.

               The 2009 SAP Is a Legitimate Standardized Assessment
                    Protocol and Complies with Section 6601(c).
              Schneider argues the 2009 SAP is invalid because it is not a standardized
assessment protocol as that term is understood in the scientific and psychological


                                             13
communities. In support of this argument, he relies on the declarations of Dr. Wollert
and Dr. Halon, both of whom presented a definition of a standardized assessment
protocol, reviewed the 2009 SAP, and concluded it did not come within that definition.
The district attorney, in response, relies on Dr. Phenix’s declaration. Dr. Phenix, who
was instrumental in developing the assessment protocols under the SVPA, declared the
2009 SAP is a standardized assessment protocol according to generally accepted
principles of psychology.
              The respondent court did not base its decision on the declarations. Instead,
the court upheld the 2009 SAP based on its “own independent review of the 2009 SAP”
and concluded, “the 2009 SAP is a genuine one because it meets and exceeds the
statutory criteria of section 6601, subdivision (c).” In Rabuck, supra, __ Cal.App.4th at
page __ [pages 15-18], we concluded the 2009 SAP is a legitimate standardized
assessment protocol as required by section 6601(c).


                                            IV.

                       The 2009 SAP Was Properly Promulgated
                                  as a Regulation.
              Schneider argues that if the 2009 SAP is a legitimate standardized
assessment protocol, it is invalid nonetheless because it is an underground regulation that
was not promulgated in accordance with the APA. But if the 2009 SAP was not
promulgated in accordance with the APA, then Schneider would have the burden of
showing material error (Reilly, supra, 57 Cal.4th at pp. 646, 656-657); that is, “the invalid
assessment protocol materially affected his . . . evaluations” (id. at p. 656). He has not
done so. In addition, in Rabuck, supra, __Cal.App.4th at page __ [pages 18-19], we
concluded the 2009 SAP was validly promulgated as a regulation.
              Government Code section 11350 identifies the limited grounds on which
the validity of a regulation may be challenged. Schneider does not challenge the OAL’s


                                             14
approval of section IV.D. of the 2009 SAP on any of the grounds identified in
Government Code section 11350.
                                     DISPOSITION
             The petition for writ of mandate or prohibition is denied.




                                                FYBEL, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



ARONSON, J.




                                           15